Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an apparatus, systems, and methods to generate an edge aware brush for navigation and segmentation of images via a user interface. The closest prior art, Kovtun et al. (USPAP       2020/0054,398), shows a similar system, in which,  construct a brush for segmentation of image data; provide an interactive representation of the brush with respect to the image data via a user interface (Please note, paragraph 0051. As indicated a user interface element representing a user input device that can be used to select portions of the medical imaging data to be segment with a 3D virtual brush presented in a defined position with respect to the user interface element in accordance with some embodiments of the disclosed subject matter). However, Kovtun et al. fail to address: “for the interactive representation to be displayed and made available for interaction in each of a plurality of viewports provided for display of views of the image data in the user interface; enable update of the viewports based on manipulation of the representation; facilitate display of a preview of a segmentation of the image data corresponding to a location of the representation and when the segmentation is confirmed, facilitate generation of an output based on the segmentation”. These distinct features have been added to each independent claim and renders them allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 9, 2021